                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NIHEIM JABRIL MILLER,                                No. 4:21-CV-00626

                 Petitioner,                         (Judge Brann)

         v.

PENNSYLVANIA PAROLE BOARD,

                 Respondent.

                                        ORDER

                                     JUNE 24, 2021

       In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

  1.          The petition for writ of habeas corpus (Doc. 1) is DISMISSED AS
              MOOT.

  2.          A certificate of appealability SHALL NOT ISSUE.

  3.          The Clerk of Court is directed to mark this matter CLOSED.


                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge
